Name: Commission Regulation (EEC) No 2697/77 of 7 December 1977 amending the Annex to Regulation (EEC) No 1535/77 determining the conditions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12 . 77 Official Journal of the European Communities No L 314/21 COMMISSION REGULATION (EEC) No 2697/77 of 7 December 1977 amending the Annex to Regulation (EEC) No 1535/77 determining the condi ­ tions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end-use of roots and tubers falling within heading No 07.06 : B. Flour of the fruits falling within any heading in Chapter 8 : ex I. Of bananas :  Denatured , imported under the scheme of generalized preferences C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured ' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff (&gt;), as last amended by Regu ­ lation (EEC) No 280/77 (2 ) and in particular Articles 3 and 4 thereof, Whereas the Annex to Commission Regulation (EEC) No 1535/77 of 4 July 1977 determining the condi ­ tions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end-use (3 ) includes a list of goods in respect of which this Regulation is not applicable ; whereas it appears that certain other goods now subjected to a more specific Community arrangement must be included in this list until further notice ; Whereas it is appropriate , for the sake of clarity, to bring this Annex up to date to conform to the amend ­ ments made to the Common Customs Tariff consequent, in the main , upon the recommendation issued by the Customs Cooperation Council on 18 June 1976 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature,  after heading No 12.01 : ' 17.01 Beet sugar and cane sugar, in solid form : B. Raw sugar : ex I. For refining :  Preferential sugar imported under the provi ­ sions of Regulation (EEC) No 3330 /74 (Cf. Regulation (EEC) No 2782/76 : OJ No L 318 , 18 . 11 . 1976 , p. 13); 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other :  Wine imported from Algeria and ' intended to be manufac ­ tured into wine fortified for distillation as defined in Annex II of Regulation (EEC) No 816/70 (Cf. Regulation (EEC) No 1614/76 : OJ No L 178 , 3.7 . 1976 , p. 37).' 2 . Tariff heading Nos 11.06 and 87.01 are deleted . 3 . The following entries are amended :  subheading 84.06 C is amended to read : HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1535/77 is amended as follows : 1 . The following tariff headings are inserted :  after heading No 10.05 : '1 1.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and (') OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 40 , 11.2 . 1 977 , p. 1 . ( 3 ) OJ No L 171 , 9 . 7 . 1977, p. 1 . No L 314/22 Official Journal of the European Communities 8 . 12. 77 C. Other engines : II . Compression ignition engines : ex a) Marine propulsion engines :  For the vessels of subhead ­ ings 89.01 A, 89.01 B I , 89.02 A, 89.02 B I and 89.03 A';  the penultimate item (referring to 'Goods intended for use in the construction , etc .') is amended to read as follows :  in the Danish version : Forskelligt Varer, der er bestemt til indbygning i skibe henhÃ ¸rende under pos. 89.01 A, 89.01 B I , 89.02 A, 89.02 B I og 89.03 A ved regul ­ ering, reparation , vedligeholdelse eller ombygning af disse, sÃ ¥vel som for varer, der er bestemt som udstyr eller udrustning til sÃ ¥danne fartÃ ¸jer (afsnit II A under sÃ ¦rlige bestemmelser).'  in the English version ( J ) : 'Miscellaneous Goods intended for incorporation in the ships, boats or other vessels falling within subheadings 89.01 A, 89.01 B I, 89.02 A, 89.02 B I and 89.03 A, for the purposes of their construction , repair, maintenance or conversion or for the purposes of fitting to or equipping such ships, boats or other vessels (Section II (A) of the preliminary provisions)'. Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1977 . For the Commission Ã tienne DAVIGNON Member of the Commission (') As amended by OJ No L 266, 19 . 10 . 1977, p. 15 (corri ­ gendum to the English text only).